Citation Nr: 0420445	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  98-08 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an evaluation in excess of 40 percent for 
neurological residuals of a gunshot wound (GSW) to the right 
buttock.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1966 to 
July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for 
hypertension and granted a 20 percent evaluation for the 
residuals of a GSW to the right buttock.  The veteran 
subsequently perfected this appeal.  

The Board remanded this case in November 2000 for additional 
development.  In February 2002, the RO increased the 
evaluation for the neurological residuals of the veteran's 
service-connected GSW, right buttock, to 40 percent effective 
September 8, 1997; and granted a separate noncompensable 
evaluation for the dermatological (scar) residuals of the 
GSW, right buttock.  The Board again remanded this case in 
June 2003.  The Board will not consider entitlement to a 
separate compensable evaluation for the veteran's GSW scar 
because as discussed in the prior remand, this issue was not 
perfected for appeal.  

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal with regard to an increased evaluation for 
his service-connected GSW, right buttock.

2.  The neurological residuals of the veteran's GSW, right 
buttock, are manifested by electrophysiologic findings of a 
right S-1 radiculopathy; weakened movements of the right 
lower extremity; functional limitations secondary to 
decreased strength in the right lower extremity; and 
diminished deep tendon reflexes (DTR's) on the right.  There 
is no evidence of marked muscular atrophy and the veteran's 
neurological symptoms reportedly associated with his GSW, 
right buttock, approximate no more than moderately severe 
incomplete paralysis of the sciatic nerve.  

3.  The neurological residuals of the veteran's GSW, right 
buttock, do not more nearly approximate a severe disability 
of muscle group XVII.

4.  The veteran is not frequently hospitalized for the 
neurological residuals of the GSW to his right buttock, and 
there is no objective evidence that this service-connected 
disability causes a marked interference with employment 
beyond that contemplated in the schedular standards.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
neurological residuals of the veteran's service-connected 
GSW, right buttock, are not met or more nearly approximated.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.14, 
4.55, 4.56, 4.73, Diagnostic Code 5317, 4.124a, Diagnostic 
Code 8520 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
VCAA notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See 38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The February 1999 statement of the case (SOC), the May 1999 
supplemental statement of the case (SSOC), the March 2002 
SSOC, the August 2002 SSOC, and the January 2004 SSOC, 
collectively notified the veteran of the laws and regulations 
pertinent to his claim, of the evidence of record, the 
adjudicative actions taken, and the reasons and bases for the 
decision.  

In February 2003, the Board sent the veteran a letter 
advising him of the enactment of the VCAA.  He was advised of 
the evidence necessary to substantiate his claim for an 
increased evaluation for the neurological residuals of a GSW 
to his right buttock.  The letter advised that VA would make 
as many requests as necessary to obtain records from Federal 
agencies and would make reasonable efforts to obtain other 
relevant evidence.  

By letter dated in August 2003, the RO informed the veteran 
that it was still working on his appeal.  He was requested to 
identify all VA treatment and private medical treatment whose 
records were not previously considered.  The letter informed 
the veteran of the evidence that had been received and of the 
evidence that VA was responsible for obtaining.  The veteran 
was advised that he must provide enough information about his 
records so that VA could request them and that it was his 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency.  This letter also advised the veteran 
of the evidence necessary to substantiate his claim for 
increase.

The Board acknowledges that VCAA notice was not provided upon 
the receipt of the veteran's claim for increase and that the 
veteran did not get content complying notice until after the 
initial adjudication denying his claim for increase.  The 
Board finds, however, that the veteran was not prejudiced by 
any defect with respect to the timing of the VCAA notice.  
First, it was impossible for the RO to provide VCAA notice 
prior to the enactment of the VCAA.  Second, as discussed 
above, the content requirements of a VCAA notice have been 
fully satisfied in accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and the veteran's case was 
readjudicated in the January 2004 SSOC, subsequent to the 
appropriate VCAA notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The 
veteran identified treatment at the VA medical center (VAMC) 
in Birmingham and records from this facility relevant to the 
appeal period have been obtained.  Records from the Social 
Security Administration regarding the veteran's receipt of 
disability benefits have also been obtained.  In keeping with 
the duty to assist, the veteran was provided VA examinations 
in July 1998 and January 2001.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).




Background

Service medical records indicate the veteran suffered a GSW 
to the right buttock in May 1967.  Physical examination at 
that time revealed entrance and exit wounds, each measuring 
3.2 x .25 cm.  There was no evidence of peripheral, 
neurological or vascular deficits.  On the day of admission, 
the missile tract was debrided and irrigated.  The wound was 
then closed partially over through and through drains.  The 
wound was reported to be healing well and the drains were 
removed.  Separation examination in June 1969 noted a scar on 
the right hip.  Lower extremities were reported as normal on 
clinical evaluation.

The veteran was originally granted service connection for a 
GSW to the right buttock in August 1988 and assigned a 
noncompensable evaluation effective May 25, 1988.  The 
veteran is currently assigned a 40 percent evaluation for the 
neurological residuals of this injury.  

The veteran underwent a VA peripheral nerves examination in 
July 1998.  He reported several years of right leg weakness 
and intermittently giving out on him, which became prominent 
five to six years after the initial injury.  His right leg 
moves involuntarily especially at night.  He denied 
significant numbness in the right leg, but reported numbness 
in the right buttock near the GSW.  Diagnosis included 
history of GSW to the right buttock with resultant right 
lower extremity weakness.  The examiner indicated that this 
was possibly secondary to traumatic injury to the lumbar 
plexus versus one of the descending nerves from the lumbar 
plexus.  The only objective abnormality was mild weakness at 
the iliopsoas.  Electromyogram/nerve conduction study 
(EMG/NCS) in August 1998 revealed a right S-1 radiculopathy.

The veteran underwent a private medical examination in July 
1998.  He reported right leg spasms.  Motor strength in the 
proximal and distal muscle groups of the legs was 5+.  Review 
of the neurologic system noted subjective weakness of the 
right leg but the muscle group showed no outstanding muscle 
deficit and graded 5/5.  Sensation of the lower extremities 
showed no remarkable abnormality.  DTR's were 0-1+ in the 
legs.  

The veteran most recently underwent a VA neurological 
examination in January 2001.  Physical examination focused on 
the neurologic aspects of the right leg.  Motor examination 
showed mild asymmetry to the gastrocnemius on the right, 
otherwise no significant atrophy was present.  Formal 
strength testing on the right was reported as 4/5 at the 
iliopsoas; 4/5 on the hamstrings; 5/5 on the quadriceps; and 
4/5 on the anterior tibialis and gastrocnemius.  DTR's were 
diminished on the right, particularly at the ankle.  Gait was 
with a cane favoring the right.  The examiner provided the 
following diagnosis:

[The veteran] suffered a gunshot wound to 
the right buttock with injury to the 
sacral nerve root contribution to the 
lumbosacral plexus.  This is evident by 
the abnormal EMG which indicated activity 
in the distribution at the S1 root.  His 
neurological examination also 
demonstrates moderate weakness to the 
right lower extremity which results in 
increased fatigability, decreased 
endurance, and multiple falls secondary 
to the right leg giving out.  The right 
leg has weakened movements of 
approximately 20 to 30 percent compared 
to the left, as well as functional 
limitations secondary to decreased 
strength in this extremity.  The EMG/NCS 
is supportive of these findings....

The veteran underwent a VA joints examination in January 
2001.  Physical examination revealed a slight limp.  Knee 
bends were limited to 45 degrees and reflexes were normal.  
Diagnosis was GSW to the right buttock with residual S1 
damage, mild.

A review of VA outpatient records indicates treatment for 
various conditions, including post-traumatic stress disorder 
(PTSD) and hypertension, but does not include pertinent 
findings related to his service-connected GSW, right buttock.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2003); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2003).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2003), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran is currently assigned a 40 percent evaluation 
under Diagnostic Codes 5317-8520.  The schedular criteria for 
the evaluation of muscle injuries (Diagnostic Code series 
5300) were amended effective July 3, 1997.  The veteran's 
claim for an increased evaluation was received in September 
1997 and therefore, only the revised criteria are for 
consideration.

Muscle group XVII includes those muscles responsible for 
extension of the hip, abduction of the thigh, elevation of 
the opposite side of the pelvis, tension of the fascia lata 
and iliotibial (Maissat's) band, acting with muscle group XIV 
in postural support of the body steadying the pelvis upon the 
head of the femur and the condyles of the femur on the tibia.  
Muscles listed as part of this group include the pelvic 
girdle group, including the gluteus maximus, the gluteus 
medius, and the gluteus minimus.  The severity of the 
disability to muscle group XVII is evaluated as follows: 
severe (50 percent); moderately severe (40 percent); moderate 
(20 percent); and slight (0 percent).  38 C.F.R. § 4.73, 
Diagnostic Code 5317 (2003).  

Pursuant to 38 C.F.R. § 4.56 (2003), muscle disabilities are 
evaluated as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe as follows:

(1) Slight disability of muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or infection.  (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.  

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  

(4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  
(C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) Visible or 
measurable atrophy.  (E) Adaptive contraction of an opposing 
group of muscles.  (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  Id.

Pursuant to Diagnostic Code 8520, complete paralysis of the 
sciatic nerve (the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of the knee 
weakened or (very rarely) lost) warrants an 80 percent 
evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2003).  
Incomplete paralysis of the sciatic nerve is evaluated as 
follows: severe, with marked muscular atrophy (60 percent); 
moderately severe (40 percent); moderate (20 percent); and 
mild (10 percent).  Id.

VA regulations provide that evaluation of the same disability 
under various diagnoses is to be avoided.  See 38 C.F.R. 
§ 4.14 (2003); see Esteban v. Brown, 6 Vet. App. 259 (1994).  
Further, a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  
38 C.F.R. § 4.55(a) (2003).  Assigning separate evaluations 
under the muscle and peripheral nerve codes for the same 
manifestations (primarily loss of strength and weakness in 
the right lower extremity) would be pyramiding.  Thus, in 
evaluating the neurological residuals of the veteran's GSW, 
right buttock, the Board will consider both Diagnostic Codes 
5317 and 8520, but will not assign separate evaluations.  

An evaluation in excess of 40 percent under Diagnostic Code 
5317 requires evidence of severe muscle disability.  The 
veteran's service medical records do not indicate a deep 
penetrating wound or any fracture; and there is no evidence 
of extensive debridement, prolonged infection, or sloughing 
of soft part, intermuscular binding and scarring.  The 
veteran complains of right leg weakness and numbness in the 
right buttock.  Objective findings include entrance and exit 
scars but do not include ragged, depressed and adherent scars 
indicating wide damage to the muscle group in the missile 
track.  There is some loss of subcutaneous tissue but 
strength testing does not indicate severe impairment of 
function compared to the sound side and there is no evidence 
of any significant atrophy.  

On review, the Board finds that the evidence is consistent 
with a moderate muscle disability and in no way more nearly 
approximates a severe disability of muscle group XVII.  
Consequently, an increased evaluation under Diagnostic Code 
5317 is not warranted.

An evaluation in excess of 40 percent under Diagnostic Code 
8520 requires evidence of severe incomplete paralysis of the 
sciatic nerve with marked muscular atrophy.  On review of the 
medical evidence of record, there is no evidence of marked 
muscular atrophy.  The most recent VA examination in January 
2001 noted mild asymmetry to the gastrocnemius on the right, 
but specifically states there was no significant atrophy 
present.  Thus, the criteria for an increased evaluation 
under Diagnostic Code 8520 are not met or more nearly 
approximated.

The Board acknowledges that various diagnostic codes in the 
schedule of ratings for the musculoskeletal system (hip and 
thigh) provide for evaluations in excess of 40 percent.  On 
review, however, there is no medical evidence of ankylosis of 
the hip, flail joint of the hip, or impairment of the femur 
due to fracture.  Consequently, Diagnostic Codes 5250, 5254, 
and 5255 are not for application.  The Board further notes 
that 40 percent is the maximum schedular evaluation available 
for limitation of motion of the thigh.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5252.   

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2002).

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.59 as interpreted in DeLuca, supra.  The Board acknowledges 
there is evidence of functional limitations secondary to 
decreased strength in the right lower extremity.  
Notwithstanding, these findings are contemplated in the 
currently assigned 40 percent evaluation.  There is no 
evidence of increased functional limitations due to pain on 
motion and thus, there is no basis for a rating in excess of 
40 percent under these provisions.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2003).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for the neurological 
residuals of his service-connected GSW, right buttock, and 
there is no indication that this disability has a marked 
interference with employment beyond that contemplated in the 
schedular standards.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).


ORDER

An evaluation in excess of 40 percent for the neurological 
residuals of a GSW, right buttock, is denied.  


REMAND

The veteran contends that he is entitled to service 
connection for hypertension.  
The veteran underwent a VA examination in May 2002 and 
diagnosis was essential hypertension, well controlled with 
medications, with no evidence of sequelae by exam.  In the 
examiner's opinion, the veteran's hypertension was not 
secondary to his service-connected post-traumatic stress 
disorder (PTSD) or GSW's.  According to the examiner, the 
first documentation of hypertension was in 1975.  The 
examiner further stated that it was in retrospect impossible 
to date onset of hypertension without documentation of blood 
pressure numbers.  

Notwithstanding the foregoing opinion, the Board notes that 
service connection for certain chronic diseases, including 
hypertension, will be rebuttably presumed if they are 
manifest to a compensable degree within the year following 
active service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  
In a May 1998 statement, the veteran reported that he was 
seen and treated for his hypertension at the VAMC Birmingham 
since the early 1970's.  On review, the claims folder 
contains various records from VAMC Birmingham for the period 
beginning in approximately October 1988, but it does not 
appear that records from the early 1970's were ever 
requested.  Records showing a diagnosis and/or treatment for 
hypertension within one year of release from service could 
help the veteran substantiate his claim for service 
connection.  Thus, an attempt should be made to obtain these 
records.  See 38 C.F.R. § 3.159(c) (2003).  

Accordingly, this case is REMANDED as follows:

1.  The RO should obtain the veteran's 
medical records regarding treatment for 
hypertension from the VAMC Birmingham for 
the period from July 1969 through 1975.  
All records obtained should be associated 
with the claims folder.  

2.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection for 
hypertension.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



